DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

3.	Applicant's amendments and argument, filed on 10/20/2021 has been entered and carefully considered. Claims 1, 5-7, 10, 14-16 and 19-20 are amended. Claims 1-20 have been examined. Claims 6 and 15 are objected to as allowable subject matter. Claims 1-5, 7-14 and 16-20 are rejected

Response to Amendment and Arguments
4.	Applicant’s arguments filed on 10/20/2021 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment and filing of the RCE.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 7-10, 11-14 and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Savalle et al. (U.S. PGPub 2019/0089599) in view of Mahimkar et al. (U.S. PGPub 2018/0035307) in view of Vasseur et al. (U.S. PGPub 2019/0306023) in view of NASCIMENTO et al. (hereinafter “Nascimento” WIPO Publication WO 2020/088734).
As per claims 1, 10 and 19
Savalle teaches a method, comprising: generating at least one vector for each of a plurality of network elements, wherein each of the at least one vector indicates features enabled in a respective network element and status information of a link coupling the respective network element to a neighboring network element (Savalle, see para the system may generate one or more time series of characteristics of a network entity experiencing a performance issue, before and/or around the time the entity experienced the performance issue, the system may construct feature vectors from the available information and look for similar conditions in the networks of other organizations, to detect when similar performance issues may arise);
identifying an upgrade event at a first network element of the plurality of network elements;  generating a confidence metric corresponding to the upgrade event from 
Savalle fails to exclusively teach generating a confidence metric corresponding to the upgrade event from monitoring the at least one vector of the first network element over time and by normalizing values in the at least one vector defining a health of the link coupling the first network element to the neighboring network element, wherein the confidence metric represents a reliability of the upgrade event (Mahimkar, see para 0061-0063, the contrasting impact approach iteratively adds one feature at a time to optimize a metric by computing a metric for each feature and selects the one that optimizes this metric, fixes this feature, and iteratively adds one feature at a time so that the new feature in conjunction with the previously selected features optimizes the metric until adding a feature does not significantly improve the metric. A metric is based on z 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Mahimkar as doing so would provide an efficient method for planning and design of software upgrade for network elements by determining performance impacts of the upgrade using diverse set of features to automatically identifying other similar network elements for deployment of the upgrade which will have predictable improvement in performance (Mahimkar see para 0022, 0023).
Savalle in view of Mahimkar fails to exclusively teach normalizing values in the at least one vector defining a health of the link coupling the first network element to the neighboring network element;
In a similar field of endeavor Vasseur teaches, 
normalizing values in the at least one vector defining a health of the link coupling the first network element to the neighboring network element (Vasseur see para 0065-75, 0085, network data collection platform 304 may receive a variety of data feeds that convey collected data 334 from the devices of branch office 306 and campus 308, as well as from network services and network control plane functions 310, data feeds comprise rich datasets related to network control planes such as links failures, traffic characteristics, and CDE 506 determine the “state” of the monitored network at a given time, as well as detecting when the state changes by taking as input a set of state variables, the software versions (OS release)  for the networking devices in the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Mahimkar with the teaching of Vasseur as doing so would provide an efficient method for a network assurance service that monitors and analyze networking device configuration changes and related performance changes to predicts a change in the one or more performance indicators that would result from a particular networking device configuration change (Vasseur see para 0011).
Savalle in view of Mahimkar in view of Vasseur fails to exclusively teach determining that the confidence metric satisfies a threshold confidence value; identifying a second network element in the plurality of network elements that is similar to the first network element by comparing the at least one vector of the first network element to the 
In a similar field of endeavor Nascimento teaches determining that the confidence metric satisfies a threshold confidence value (Nascimento see page 21 lines 19-25, analysis in task 306 may be performed by comparing the obtained KPIs to pre-defined thresholds, identifying network elements 104 having problems or issues may be to perform time series analysis of the data, or by analyzing the frequency of specific events, also using a standard behavior of a network element as a baseline to be compared with the present network 104);
identifying a second network element in the plurality of network elements that is similar to the first network element by comparing the at least one vector of the first network element to the at least one vector of the second network element (Nascimento see page 22 lines 12-20, page 23 lines 5-20, system 100 may use the same technique as in task 308 to correlate the network elements 802 having improved KPIs with the network elements 806 having degraded KPIs in order to recommend an upgrade, by directly matching KPIs improved by a previous upgrade of one network element 802 with degraded KPIs of another network element 806, matching the same KPIs but associated with different network elements, the recommendation system 100 may suggest the same upgrade to the network elements 806 having degraded KPIs); and generating a suggestion to perform the upgrade event on the second network element (Nascimento see page 16 lines 12-14, tasks 308 and 309 correspond to the option in action 207 of correlating improved KPIs with degraded KPIs in order to provide a recommendation of an upgrade).

 As per claims 2 and 11
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 1, wherein the first network element and the second network element are in different client fabrics (Nascimento see page 24 lines 14-19, recommendation system 100 uses previous information from the network element 104 being upgraded or other similar network elements 106 in different countries, cities, and across different operators).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Mahimkar in view of Vasseur with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 4 and 13. 

It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of with the teaching of Mahimkar and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 5 and 14
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 1, wherein each of the at least one vectors comprises a first vector defining the features enabled in the respective network element and version information of a software application in the respective network element (Nascimento see page 10 lines 6-8, characteristics as described herein means that the characteristics, such as the topology, hardware version, software version, surrounding environment etc. of the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Mahimkar in view of Vasseur with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 7, 16 and 20
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 1, further comprising: determining that the upgrade event was performed at the second network element; generating a second confidence metric corresponding to the upgrade event at the second network element by monitoring the at least one vector of the second network element over time, wherein the second confidence metric represents the reliability of the upgrade event when performed on the second network element; upon determining the second confidence metric does not satisfy a second threshold confidence value, identifying a third network element that is similar to the first and second network elements by comparing the at least one vectors of the first and second network elements to a vector of the third network element; 


As per claims 8 and 17 
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 7, further comprising: combining the confidence metric and the second confidence metric to yield a global confidence metric for the upgrade event (Nascimento see page 15 lines 23-30, In task 308 the KPIs which have been improved by an upgrade may be used in the procedure together with KPIs which have been degraded. Thus, the improved KPIs may be associated with the respective degraded KPIs. For example, an improved KPI may be associated with a degraded KPI as follows. The number of degraded KPIs may be maximized by matching the degraded KPIs with a minimum number of different upgrades that have improved them. The information regarding the KPIs which have been degraded may be manually set in task 308, or automatically identified in tasks 303 and 306).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Mahimkar in view of Vasseur with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 9 and 18
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 1, further comprising: identifying a multiple network elements in the plurality of network elements that are similar to the first network element, wherein the second network element is one of the multiple network elements; identifying locations of the multiple network elements in a network fabric based on a network graph of the network fabric; prioritizing the multiple network elements using their locations; and generating the suggestion to perform the upgrade event on the multiple network elements in an order derived from prioritizing the multiple network elements (Page 18, lines 1-8, data that could be collected may be referred to as the capabilities of the network element 402 and may e.g. constitute data related to the equipment model of the current network element, the software version, configuration parameters, features available on the equipment of the network element and all the hierarchy between different equipment installed in a given location. This category of data corresponds to the characteristics of the network elements 104, 106 related to the capabilities of the first 104 and second 106 network elements under action 203).


8.	Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Savalle et al. (U.S. PGPub 2019/0089599) in view of Mahimkar et al. (U.S. PGPub 2018/0035307) in view of Vasseur et al. (U.S. PGPub 2019/0306023) in view of 
As per claims 3 and 12
Savalle in view of Mahimkar in view of Vasseur in view of Nascimento teaches the method of claim 1, yet fails to teach wherein generating the at least one vector for each of the plurality of network elements comprises: detecting a failure in the neighboring network element; notifying the respective network element of the failure along with a timestamp of the failure; and updating the status information of the link stored in the at least one vector of the respective network element in response to receiving the notification.  
In a similar filed of endeavor Bugenhagen teaches 
wherein generating the at least one vector for each of the plurality of network elements comprises: detecting a failure in the neighboring network element; notifying the respective network element of the failure along with a timestamp of the failure; and updating the status information of the link stored in the at least one vector of the respective network element in response to receiving the notification (Bugenhagen see para 0281, 0390 instead of directly modifying fields within existing protocols traversing through a network element at any layer in the OSI reference model, an alternative may include establishing a Vector Performance Table (VPT) within the network element. This VPT may be created and managed as part of a network element operating system and embedded system programming, access node determines whether there is an access node experiencing failure in step 6706 by comparing the network performance 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Mahimkar in view of Vasseur in view of Nascimento with the teaching of  Bugenhagen as doing so would provide an efficient method for network performance information to be acquired and stored for use in improving the performance of packet networks through an application-specific integrated circuit for monitoring and optimizing interlayer network performance (Bugenhagen see para 0033).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457